Citation Nr: 1708051	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  98-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1975 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1997 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at the RO in April 1998 before a Decision Review Officer.  A transcript of this hearing has been associated with the claims file.  

This appeal was previously remanded in March 2005, August 2011, September 2012, and April 2014.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran has been granted service connection for a panic disorder, with a 70 percent disability rating; stress urinary incontinence, with a 40 percent rating; lumbosacral strain, with a 10 percent rating; rhinosinusitis and chronic pharyngitis with tonsillectomy, with a 10 percent rating; ganglion cyst of the dorsal aspect of the right wrist, with a 10 percent rating, and; chondromalacia of the left knee, fracture of the fifth metacarpal of the left hand, residuals of a fractured right ring finger, cholecystectomy, hemorrhoids, post-operative gall bladder surgical scar, pituitary microadenoma and pineal cyst, limitation of motion of the left shoulder with muscle tension, and hypertension, all with noncompensable ratings.  Her current combined rating is 90 percent

2.  It is reasonably shown that the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

The Veteran asserts that the combined impact of her service-connected disabilities render her unable to obtain and retain gainful employment and thus supports her entitlement to a TDIU.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

Currently, the Veteran has been granted service connection for the following: panic disorder, with a 70 percent disability rating; stress urinary incontinence, with a 40 percent rating; lumbosacral strain, with a 10 percent rating; rhinosinusitis and chronic pharyngitis with tonsillectomy, with a 10 percent rating; ganglion cyst of the dorsal aspect of the right wrist, with a 10 percent rating, and; chondromalacia of the left knee, fracture of the fifth metacarpal of the left hand, residuals of a fractured right ring finger, cholecystectomy, hemorrhoids, post-operative gall bladder surgical scar, pituitary microadenoma and pineal cyst, limitation of motion of the left shoulder with muscle tension, and hypertension, all with noncompensable ratings.  Her current combined rating is 90 percent, effective from July 15, 2001.  On her application for TDIU, she reported having 3 years of college education and a past work history in catering.

As an initial matter, the Board is cognizant that the Veteran has been awarded Social Security disability benefits from the Social Security Administration (SSA) due to her unemployability.  While such SSA determinations must be considered by VA, they are not binding on VA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  In the present case, the Veteran's unemployability was found by the SSA to have begun July 15, 2001.  While the SSA found several nonservice-connected disabilities, including hyperlipidemia, chronic obstructive pulmonary disease, osteoarthritis, and colitis, contributed to her level of disability, the SSA also cited to several service-connected disabilities as well.  Specifically, a mood disorder was cited as the primary disabling diagnosis, and her diagnoses of urinary incontinence and hypertension were also noted.  

In continuing the prior denial of a TDIU, the AOJ cited to a series of October 2016 VA psychiatric, orthopedic, and dermatological examinations.  After examining the Veteran and reviewing the claims file, these VA examiners opined that the Veteran's service-connected disabilities did not, on an individual basis, render her unemployable.  None of these examiners, however, provided an opinion and rationale regarding the totality of her multiple service-connected disabilities and their cumulative effect on her employability.  The Board notes that the Veteran has been awarded a combined rating of 90 percent, itself indicative of a high level of functional impairment.  Moreover, the Veteran has not worked on a fulltime basis since 2001, a period of over 15 years.  

In her written and oral testimony, she has stated her service-connected panic disorder renders employment impossible, as she frequently experienced anxiety and panic attacks when she last attempted to work full time.  She has also asserted that her service-connected urinary incontinence requires her to take frequent bathroom breaks, and the remainder of her service-connected disabilities result in pain and fatigue, resulted in significant time lost from work when she was previously employed.  

Based on the evidence presented in this case, the Board finds that the record supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Veteran has provided competent and credible evidence as to how her symptoms interfere with her ability to work.  Although none of the VA examinations concludes that she is unemployable as none of them viewed the collective impact of all of the disabilities, the VA examinations support her contentions as they illustrate how individual disabilities interfere with employment.  For example, the October 2016 mental health examiner noted that the Veteran may have difficulty responding appropriately to supervision and relating effectively to workers and may also have mild to moderate difficulty sustaining persistence and pace and adapting to change.  The October 2016 examination of the spine indicated the back did not impact the ability to work but also noted that without direct observation of the degree of disability and pain during exacerbations of the spine it was not possible to determine the cause of the disability or if it had an impact on employment.  Lay statements also described the Veteran as being in significant pain and having panic attacks that render her immobilized.  VA treatment records reflect she was brought in to the ER for pain and anxiety and at times has been described as disheveled and having poor insight and judgment.  Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to her disabilities, and in light of his individual work experience, training and education, the Board finds that, affording the Veteran the full benefit of the doubt, she is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the appeal is granted.  


ORDER

A TDIU is granted.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


